DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 03/11/201 have been entered.
Claims 1-20 are currently pending.
Claims 1-8 and 16-20 have been withdrawn.
Claim 9, 10 and 13 has been amended. 
Claim Rejections - 35 USC § 103
Claim 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cazalet et al. (US 2013/0258270) in view of Dinh et al. (US 2013/0292396) and Gruhn et al. (US 2015/0375478).
Regarding Claim 9-10, 
Cazalet does not specifically teach these exposed ends, these elected portion of the outer perimeter are overmolded with a primer and overmolded thermoplastic structure. 
Dinh teaches housing for electronics (Abstract), where a housing comprises CFRP (Paragraph 0039) and openings are cut into housing by CNC to allow for sensors (Paragraph 0040, 0051). Thus, as Dinh teaches CNC machines can be used to create openings in CFRP housings for sensors and Cazalet teaches openings can be formed in housing to allow for sensors, it would have been obvious to one with ordinary skill in the art to use CNC to form the aperture in Cazelt. Using this method to open the holes in the CFRP would leave exposed fibers. Dinh further teaches applying overmolded material at these apertures, the outer perimeter where ends of the plurality of fibrous strands are disposed, to strengthen the hole and reduce cracking. (Paragraph 0006). Thus, it would have been obvious to overmold thermoplastic material onto and cover the selected portion of the outer perimeter at which ends fibrous strands are disposed.
Cazalet and Dinh does not teach the primer layer is directly adhered onto a selected portion of the polymer housing shell with an ends of the fibers and the overmolded thermoplastic is formed on the selected portion of the polymer housing shell.
Gruhn teaches for housing structures for electronics (Paragraph 0002), where polymer materials can be overmolded onto each other. (Claim 1-2 of Gruhn).  Gruhn teaches spraying an adhesion promoter, primer layer, directly onto a plastic base material before injection molding an overmold material onto the plastic base material. (Paragraph 0027, 0038, 0158). Gruhn teaches the addition of the primer layer improves the adhesion between the overmolded material and the plastic housing material. (Paragraph 0008-0012).
Thus, as Gruhn teaches spraying a primer layer between the plastic base and overmolded material provides the advantage of better bonding between the layers, it would have been obvious to one with ordinary skill in the art at the time of invention to spray a primer layer onto selected portions of the outer perimeter of plastic housing shell and injection mold the overmolded thermoplastic structure of Cazalet and Dinh.  
Regarding Claim 10, Cazalet does not specifically teach the polymer housing shell is formed by thermal compression molding a thermosetting epoxy resin impregnated carbon fiber-reinforced polymer fabric. Cazalet does teach portions of the headset can be made using CFRP. (Paragraph 0058). However, Gruhn teaches electronic housing as discussed above. Gruhn teaches fiber-composites can be a replacement for regular plastic structures due to their improved strength while reducing weight. (Paragraph 0005). Gruhn teaches thermosetting epoxy resin impregnated carbon fiber-reinforced polymer fabric are suitable for fiber composites for electronic housing. (Claim 1-2 of Gruhn; Paragraph 0065-0068).
Thus, as Gruhn teaches the claimed material is suitable for electronic housing, then it would have been obvious to one with ordinary skill in the art to use the claimed CFRP in Cazalet for the improved strength and lightweight benefits.
Regarding Claim 11, Gruhn teaches the primer is solvent-based polyolefin primer that can be sprayed onto the CFRP. (Paragraph 0027, 0092, 0106). 
Regarding Claim 13, 
Regarding Claim 14, Cazalet does not specifically teach the polymer housing shell is formed by molding a polymer material over a plurality of fibrous strands. Cazalet does teach portions of the headset can be made using CFRP. (Paragraph 0058). However, Gruhn teaches electronic housing as discussed above. Gruhn teaches fiber-composites can be a replacement for regular plastic structures due to their improved strength while reducing weight. (Paragraph 0005). Gruhn teaches thermosetting epoxy resin impregnated carbon fiber-reinforced polymer fabric that are molded are suitable for fiber composites for electronic housing. (Claim 1-2 of Gruhn; Paragraph 0037-0041, 0065-0068).
Thus, as Gruhn teaches the claimed material is suitable for electronic housing, then it would have been obvious to one with ordinary skill in the art to use the molded CFRP in Cazalet for the improved strength and lightweight benefits.
Cazalet teaches the polymer housing has a through-hole for sensor/camera. (Fig. 5A). Cazalet and Gruhn do not teach using CNC to cut into the outer perimeter of the polymer material and plurality of fiber strands. 
Dinh teaches housing for electronics (Abstract), where a housing comprises CFRP (Paragraph 0039) and openings are cut into housing by CNC to allow for sensors (Paragraph 0040, 0051). Thus, as Dinh teaches CNC machines can be used to create openings in CFRP housings for sensors and Cazalet teaches openings can be formed in housing to allow for sensors, it would have been obvious to one with ordinary skill in the art to use CNC to form the aperture in Cazelt. 
Regarding Claim 15, Dinh teaches the thermoplastic material can be injected into direct contact with the plurality of fiber strands along the outer perimeter, as discussed above. (Fig. 19). 

Claim 12 is rejected under 35 U.S.C. 103 for being unpatentable over Cazalet, Dinh and Gruhn as applied in Claim 9 above, in further view of  Pubchem (NPL, m-Cresol). 
Regarding Claim 12, Gruhn teaches the primer is solvent-based polyolefin primer that can be sprayed onto the CFRP. (Paragraph 0027, 0092, 0106). Gruhn does not teach the viscosity is less than one-hundred centipoise. However, Gruhn teaches the solvent is m-cresol (Paragraph 0092) and the relative solution viscosity is 1.2 to 1.8. (Paragraph 0092). Pubchem teaches the viscosity of m-cresol ranges from 12.9 to 1.21 centipoise, depending on temperature. (Page 9). This means the viscosity of the primer is 1.45 to 23.22 centipoise. This overlaps the claimed range of less than 100 centipoise.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.